Citation Nr: 1224250	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  06-07 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), an anxiety disorder not otherwise specified (NOS), and depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from January 1970 to January 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claim for service connection for PTSD.  The issue on appeal has since been broadened to include any acquired psychiatric condition, as noted on the first page.

This matter has previously been before the Board, most recently in July 2011, when it remanded the case for additional development of the medical evidence of record.  As an initial matter, when the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, the Board remanded this claim in order to obtain a supplemental psychiatric condition and to obtain additional VA treatment records.  Such records were obtained, and a VA clinician offered a supplemental opinion in August 2011.  The Board finds that there has been effective compliance with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)


FINDING OF FACT

An acquired psychiatric condition was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that the Veteran's acquired psychiatric condition is the result of, or is aggravated by, the Veteran's military service or any other service-connected conditions.




CONCLUSION OF LAW

An acquired psychiatric condition was not incurred in, or aggravated by, active military service, nor was it the result of, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In the instant case, correspondence dated July 2004 notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran filed his claim prior to the Court's 2006 decision in Dingess, and as such, he was not provided with full Dingess notice at the time of the July 2004 VCAA letter.  Instead, in March 2006 and a number of times thereafter, pursuant to the Court's holding in Dingess, the Veteran was provided with notice regarding the degree of disability and effective date.  Additionally, since the time of the March 2006 Dingess notice, the Veteran has been provided with several readjudications of his claim, and the Board finds that there has been no prejudice to the Veteran requiring additional notice.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's service treatment records and VA medical treatment records have been obtained.  In correspondence dated July 2004, April 2010, and July 2011, among others, the Veteran was asked to provide the names of providers of mental health treatment.  VA has received no response to this request.  The Veteran was also afforded with VA psychiatric examinations, in July 2005 and September 2009.  In an April 2010 Remand, the Board found that the July 2005 examiner failed to provide a nexus opinion, and it ordered a new examination, which the Veteran received in September 2009.  Upon review of this examination report, the Board requested an addendum opinion in July 2011, which was provided in August 2011.  The September 2009 examination report, in conjunction with the August 2011 addendum opinion, indicates that the examiner reviewed the Veteran's claims file, past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.

The Veteran was provided with the opportunity to testify at a hearing, but he declined this opportunity.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.        § 3.303(a) (2011).  In the absence of medical evidence or persuasive probative lay evidence showing the Veteran has the condition alleged, service connection is not warranted.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that service connection is limited to cases in which the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (stating that service connection claim must be accompanied by evidence establishing the claimant currently has the claimed disability).

Service connection may also be granted for any disease initially diagnosed after service when the evidence establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

In order to prevail on the issue of service connection there must be: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  More specifically, service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between the Veteran's current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R.       § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Turning now to the facts in the instant case, the Veteran contends that he has an acquired psychiatric condition, to include PTSD, an anxiety disorder NOS, and depression, that is related to this period of active duty military service.

Service connection for any acquired psychiatric condition, whether on a direct or secondary basis, requires the presence of a currently-diagnosed disability.  The Veteran has never been diagnosed with PTSD.  The report of the Veteran's September 2010 VA examination stated that Veteran did not meet the criteria for PTSD.  Similarly, the report of a July 2005 VA examination found that the Veteran did not suffer from PTSD.  The Veteran's VA clinical treatment records found similarly that the Veteran did not suffer from PTSD.  As the record contains no clinical diagnosis of PTSD, the Board's consideration of service connection for PTSD fails on this basis alone.  The Veteran has, however, been diagnosed with anxiety NOS and depression.  The first Hickson element, evidence of a current disability, is satisfied with respect to the Veteran's claim for an acquired psychiatric condition.

With respect to the second Hickson element required for service connection on a direct basis, in-service injury, the Veteran contends that during his military service in the Republic of Vietnam, he served as a vehicle driver and experienced hostile fire that caused him to fear for his life.  The Veteran's service personnel records verify that the Veteran served as a vehicle driver and that he served in the Republic of Vietnam.  The Veteran is competent to testify as to his own observable symptomatology and in-service experiences.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds the Veteran's assertions credible that he experienced hostile fire while in active duty service.  Accordingly, for the purposes of this decision alone, the Board finds that the second Hickson element, in-service injury, is satisfied.

With respect to the second Wallin element required for service connection on a secondary basis, the Veteran is service-connected for diabetes mellitus, type 2, and tinea versicolor.  The second Wallin element is satisfied.   

Regarding the third Hickson/Wallin element, medical evidence of nexus, the determination of the relationship, if any, between the Veteran's acquired psychiatric condition and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The September 2010 VA examiner, after reviewing the Veteran's claims file, VA electronic charting, conducting a clinical interview, and reviewing psychometric data, opined that the Veteran's depression and anxiety NOS were not likely related to his military service.  The record otherwise contains no medical opinions relating the Veteran's acquired psychiatric disability to his active duty military service.  

The September 2010 examiner also noted, however, that the Veteran admitted a correlation between his physical symptoms and his worsening psychological symptoms.  The examiner found it to be more likely than not that the Veteran's psychological symptoms were related to his physical health and his perception of his physical health.  Upon review of this examination report, the Board noted in its July 2011 Remand that while the examiner broadly stated that the Veteran's "physical health" was related to his acquired psychiatric condition, the examiner did not specify whether the Veteran's service-connected disabilities were related to his acquired psychiatric condition.  The Board found that the September 2010 examination report raised the possibility of a secondary relationship between the Veteran's acquired psychiatric condition and his service-connected disabilities.

In August 2011, the September 2010 examiner offered an additional opinion regarding the possible relationship between the Veteran's service-connected disabilities and his acquired psychiatric condition.  After reviewing the Veteran's claims file, the examiner stated that she was unable to determine whether the Veteran's service-connected disabilities either caused or aggravated his acquired psychiatric conditions.   The claims file contained insufficient evidence to support such a relationship.  The examiner noted that the Veteran received the majority of his mental health care outside of VA.  The examiner noted that the Veteran's record demonstrated that the Veteran had multiple missed appointments with mental health.  Mental health records spanned only from 2004 until 2007, and they did not provide enough information in order for the examiner to draw a conclusion regarding a possible etiological relationship.

Before the Board may rely on an examiner's conclusion that an etiological opinion cannot be provided, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (noting that while VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.")  The Board finds that the August 2011 addendum fully explains why the examiner was unable to reach an etiological conclusion regarding the relationship between the Veteran's service-connected disabilities and his acquired psychiatric condition based on the evidence of record.

In addition to the results of the September 2010 examination, as supplemented in August 2011, the Board has reviewed the whole of the Veteran's medical treatment records for any suggestion that a nexus exists between the Veteran's acquired psychiatric condition and either his other service-connected disabilities or his military service, and it has found no such connection.   The Veteran has been afforded ample opportunity to furnish medical and other nexus evidence in support of his claim, but he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (noting it is a veteran's responsibility to support a claim for VA benefits).  The probative medical evidence of record, therefore, is against a finding of a nexus between the Veteran's active duty military service and either his other service-connected disabilities or his military service.

To the extent that the Veteran himself believes that his acquired psychiatric condition is related to either his other service-connected disabilities or his military service, the Board acknowledges that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As mentioned previously, the Veteran is competent to report feelings of anxiety and depression during his period of active duty service.  However, he is not competent to offer an etiological opinion linking his experiences during service or his other physical symptoms to a current psychiatric disability or to attribute his symptoms to a particular disorder such as PTSD.  In this regard, a layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

With respect to direct service connection based on a continuity of symptomatology since service, the Board observes that there is no competent evidence shortly after service separation that indicates that the Veteran had an acquired psychiatric disorder.  Instead, the record suggests that the Veteran was first treated for a psychiatric condition in 2004, approximately 31 years after his separation from active duty service.  The Board finds that the lapse in time between the Veteran's active service and the first medical treatment for an acquired psychiatric disorder weighs against a claim of a continuity of symptomatology since his separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time during which the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Service connection based on a continuity of symptomatology is therefore unwarranted.  

The Board finds that the long lapse in time between this event and the first treatment for an acquired psychiatric condition lends relatively greater credibility to the VA examiner's opinion finding the link between the Veteran's current condition and military service to be unlikely.  The Board therefore places greater weight on the VA examiner's opinions regarding etiology than on the Veteran's opinion.

Accordingly, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current acquired psychiatric disability is etiologically related to the Veteran's period of active duty military service or to his other service-connected disabilities.  The third Hickson element, medical nexus, has not been shown, and the claim for service connection for an acquired psychiatric condition fails on both a direct and secondary basis.  The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  The Board finds, however, that the benefit of the doubt is not applicable in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit sought on appeal is accordingly denied. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder not otherwise specified, is denied.

____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


